Order, Supreme Court, New York County (Paula Qmansky, J.), entered on or about December 10, 1996, which denied defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Plaintiff employee testified that he worked on the laying of concrete in the employ of the contractor who was identified as having performed concrete contracting on the site in 1991, at a time when defendant was construction manager. Plaintiff employee’s “deposition testimony, taken in light of other submissions on the motion, raises credibility questions precluding summary judgment” (Bonilla v Petrillo Realty Dev. Corp., 237 AD2d 115), and accordingly defendant’s motion was properly denied. We have considered defendant’s remaining arguments and find them to be without merit.
Concur — Milonas, J. P., Ellerin, Williams and Tom, JJ.